*403
ORDER

PER CURIAM
Joseph Kaliszewski (“Appellant”) appeals from a judgment of the Missouri Labor and Industrial Relations- Commission (“the Commission”) denying him unemployment compensation because he was an independent contractor and not an employee of Newell D. Dubail and his partners (collectively, “the Partnership”). We have reviewed the briefs of the parties and the record on appeal and find no error of law. -No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).